Title: To George Washington from Jacob Bayley, 12 April 1782
From: Bayley, Jacob
To: Washington, George


                        
                            Sr
                            Newbury April 12th 1782
                        
                        I delivered to general Lincoln Some minutes to be made use of by your Excelency, the late resolution in
                            Vermont has had Such Influence of the people respecting my Self that I am more Saft at Home than for a
                            year Past, I now find that Capt. Johnson can and do corrispond with Genl Halderman which Corrispondance is made known to
                            me and two others, his reason for the corrispondance is he says that he may not be Susspected untill he
                            is Exchanged or Some other meathod is Taken that he may declair what he knows relative the Enemy in Canada and our
                            Internal Foes, the Substance of the accounts from Canada are that if we do not go into Canada this year (which they
                            Inquire about) they Shall pursue thier plan early in may which was to go to Albany and then Seat themselves for the
                            protection of Vermont, the last of this month or first of may another packet will be brot, we Shall doubtless have it in
                            our power to Secure the bearers. I must think the Correspondance of Vermont with the Enemy is not to deceive them but was
                            actually designed to destroy the united States, thier present Excuses are to deceive us untill the Enemy can seat
                            themselves at some convenent Post on the grants which I am afraid will be early this Spring there is not the least doubt
                            but Genll Arnolds plan reached to Vermont and Canada and if he had Succeeded thier would nothing have been Said by Vermont
                            about Decieveing the Enemy, or if Provitions had not failed in Canada last Season no Excuses would have been made by the
                            trators, was not the Commander of Vermont troops in 1780 in Council with the Enemy at Crown point, was it not in his power
                            to have defeated the Enemy at Fort Ann Fort George and Ball Town that season it was not for want of men Vermont now say
                            they did deceive the Enemy last season, but they raised for Something Fifteen Hundred men and kept them in pay all last
                            Summer when by thier own confession thier was no danger, the question is who did they mean to Deceive Congress or the
                            Enemy, now they Say the Enemy are undeceived, and the number of men Caled for for this Campaign is three Hundred when if
                            the Enemy have been deceived thier is the utmost danger.
                        doubtless Vermont is an asalum for all Continental Deserters Mr Elijah
                            Henman of Woodbury Informed me to Day that he Saw Sundry in Vermont as he past through from Bennington
                            to this River that he Knew who Defied him Takeing them, or any body Elce. I wish for Some orders to be given Respecting Mr
                            Johnson his case is criticall; if he dos not Corrispond he is Discovired, and if he dos it is in the
                            face of the acts of Congress, your Excelency will Pardon all mistakes I Doubt not in this allso for giveing So much
                            Trouble to you, as I cannot forbear untill the matters are Settled by Congress in this quarter. and permit me to Subscribe
                            my Self your Excelencys most humble Servant
                        
                            Jacob Bayley
                        
                    